UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-6720 A. Full title of the plan: A.T. CROSS COMPANY DEFINED CONTRIBUTION RETIREMENT PLAN B. Name of Issuer of securities held pursuant to the plan and address of its principal executive office: A. T. CROSS COMPANY ONE ALBION ROAD LINCOLN, RHODE ISLAND02865 A.T. Cross Company Defined Contribution Retirement Plan Financial Statements for the Years Ended December31, 2010 and 2009 with Supplemental Schedule and Report of Independent Registered Public Accounting Firm A.T. CROSS COMPANY DEFINED CONTRIBUTION RETIREMENT PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM1 FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2: Statements of Net Assets Available for Benefits2 Statements of Changes in Net Assets Available for Benefits3 Notes to Financial Statements4-9 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2010: Form 5500 - Schedule H, Line 4i - Schedule of Assets (Held at End of Year) 10 All other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. STOWE & DEGON LLC
